RICHARD P. ROBBINS, County Judge.
This cause came on before me upon the petition of Grace Dunbar Bowen and John Ralph Dunbar, caveators, and legatees under a purported will of the decedent, for an order permitting them to take the deposition upon oral examination, in Palm Beach County, of Blanche M. Allen, petitioner for the probate of said will and codicils thereto.
The reason given for oral examination in this state is for discovery and apparently to aid petitioners in preparing defenses to the petition for the probate of the will and codicils.
Blanche M. Allen, is a resident of and presently residing in the state of Pennsylvania.
Petitioners lay stress upon the fact that the Florida rule of civil procedure 1.24 is based upon the federal rules of civil procedure (rule 30 (b)) and that federal courts have required parties to travel to the forum in which they have elected to commence their actions, to permit the taking of their depositions upon oral examination. But the probate of a will is a proceeding in rem the venue of which is fixed by statute.
*97No good reason is specifically stated 'by the petitioners why the testimony of Mrs. Allen cannot be taken on written interrogatories at the place of her residence in Pennsylvania and it seems to this court to be entirely unreasonable to require her to travel to Florida or pay the expenses of petitioners’ attorneys to Pennsylvania to assist them in preparing a defense to this action to probate decedent’s will.
On August 21st, 1958, this court entered a protective order requiring the caveators to take the deposition of Blanche M. Allen in the locality of her residence in Pennsylvania or to do so in the state of Florida, upon application to the court and further order after the cause is at issue.
Nothing has been presented here to warrant any change in that order.
The petition to take the discovery deposition of Blanche M. Allen in Palm Beach County, Florida filed herein August 29th, 1958 is therefore denied.